USDC IN/ND case 3:20-cv-00922-JD-MGG document 12 filed 05/25/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 TREVOR LINNENBURGER,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-922-JD-MGG

 LAPORTE COUNTY JAIL, et al.,

               Defendants.

                                 OPINION AND ORDER

       Trevor Linnenburger, a prisoner without a lawyer, filed a complaint against

three defendants. ECF 1. A filing by an unrepresented party “is to be liberally

construed, and a pro se complaint, however, inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it

if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       In this case, Linnenburger lodges a host of complaints about the conditions at the

LaPorte County Jail. ECF 1 at 2-3. First, he states that, when he was initially booked into

the jail in August 2020, he was not given a mask and correctional officers were not

wearing masks, which was a violation of the prison’s Covid-19 rules. Id. at 2. Next, he

states that, from September 19, 2020, to September 23, 2020, when he was locked in a

cell on suicide watch he was forced to wear a “turtle suit” (suicide smock) butt naked.
USDC IN/ND case 3:20-cv-00922-JD-MGG document 12 filed 05/25/21 page 2 of 3


Id. He claims being placed in this situation was not only humiliating but it was also

unsanitary because many of the inmates have sexually transmitted diseases. Id. He

states that, because he was searched while wearing a turtle suit, he felt as if he was

being sexually assaulted. Id. at 3.

       In his complaint, Linnenburger also states that jail officials required inmates to

sleep in overcrowded rooms on floors underneath toilets where feces had spilled out of

toilets onto the floor. ECF 1 at 3. He also claims that, often times, mental health inmates

did not receive proper recreation, including indoor recreation, as required by jail policy.

Id. Linnenburger further contends that jail staff would rarely respond when inmates

asked for help for their medical needs. Id. And, according to Linnenburger, Quality

Correctional Care, LLC and LaPorte County Jail staff did not use gloves when passing

out medication and failed to provide appropriate mental health treatment to inmates.

Id.

       Linnenburger is suing LaPorte County Jail, Quality Correctional Care, LLC, and

Deputy Domner alleging he was subjected to harsh and uncomfortable jail conditions.

With regard to the LaPorte County Jail, he may not proceed against the jail because it is

a building and not a suable entity. Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir.

2012). As to Quality Correctional Care, LLC, Linnenburger has not linked it to any

alleged wrongdoing, except as the employer of the jail’s medical staff. Section 1983 does

not permit respondeat superior liability, which holds an employer liable for the actions

of its employees without any wrongdoing on the part of the employer. Glisson v. Ind.

Dep’t of Corrs., 849 F.3d 372, 378-79 (7th Cir. 2017). To the extent he is suing Deputy


                                             2
USDC IN/ND case 3:20-cv-00922-JD-MGG document 12 filed 05/25/21 page 3 of 3


Domner, he never mentions Deputy Domner in his complaint. Therefore, he cannot

proceed against these three defendants.

      While Linnenburger’s complaint does not state a claim, the court will give him

an opportunity to replead, if after reviewing this order, he believes he can state a claim.

Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-23, 1025 (7th Cir. 2013); Loubser v.

Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In his amended complaint, Linnenburger should

explain in his own words what happened, when it happened, where it happened, who

was involved, and how he was personally injured, providing as much detail as possible.

      For these reasons, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

Pro Se 14 (INND Rev. 2/20) and send it to Trevor Linnenburger;

      (2) GRANTS Trevor Linnenburger until June 25 2021, to file an amended

complaint on that form; and

      (3) CAUTIONS Trevor Linnenburger that if he does not respond by that

deadline, this case will be dismissed without further notice pursuant to 28 U.S.C. §

1915A because the current complaint does not state a claim.

      SO ORDERED on May 25, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
